Citation Nr: 1413616	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  07-39 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent prior to October 14, 2011, and in excess of 40 percent thereafter, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to October 14, 2011.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to May 1969 and February 1973 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefit sought on appeal.

The Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2011.  A transcript of the hearing is associated with the Veteran's claims file.  

The Veteran's claim was remanded in September 2011 for further development.  While in remand status, his rating for PTSD was increased to 50 percent disabling, effective October 14, 2011.  The August 2012 rating decision that awarded the 50 percent rating for PTSD, also included an award for TDIU, effective October 14, 2012.  Although this was a partial grant of the benefits sought, the Board notes that the Veteran has indicated continued disagreement with the rating assigned for his PTSD and has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  With respect to the TDIU claim, this issue was raised by the record for the entire appeal period and is considered part of this increased rating claim.  As such, entitlement to a TDIU prior to October 14, 2011, is still on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).   

FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's PTSD has been manifested by symptoms such as anxiety, depression, flashbacks, nightmares, intrusive memories, avoidance, sleep impairment, irritability, hypervigilance, startle response, and decreased productivity, all resulting in moderate social and occupational impairment; but occupational and social impairment with deficiencies in most areas is not shown. 

2.  With full consideration of the Veteran's educational and occupational background, the evidence of record supports a finding that his service-connected disabilities combine to render him unable to secure and follow substantially gainful employment prior to October 14, 2011, but no earlier than his last date of employment.


CONCLUSIONS OF LAW

1.  Prior to October 14, 2011, the criteria for a 50 percent disability rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).

2.  Beginning October 14, 2011, the criteria for a disability rating greater than 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).

3.  Prior to October 14, 2011, the criteria for a total disability rating based on individual unemployability due to service-connected disabilities are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

In this case, the Veteran has received notification compliant with 38 C.F.R. 3.159(b) and Dingess/Hartman in regard to all claims adjudicated in this decision.  Indeed, multiple letters (e.g., August 2005, October 2008) have been furnished to the Veteran, both before and after the rating decisions addressing this claim.  The claim was most recently readjudicated in Supplemental Statement of the Case issued in August 2012.  In summary, there are no errors of notification warranting additional development and corrective action. 

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the RO obtained relevant treatment records.  Attempts were made to obtain any medical records from the Social Security Administration (SSA).  In a June 2009 reply from SSA, they indicated that they do not have any of the Veteran's medical records.  In October 2011, the AMC sent a request to the Pensacola Vet Center to obtain any outstanding records associated with the Veteran's treatment.  In a response dated that same month, the Pensacola Vet Center responded that the Veteran was not a client, and therefore, thy had no treatment records to release.  Also requested in October 2011 were any outstanding Naval Civil Service records from the National Personnel Records Center (NPRC).  Later that month, the NPRC provided VA with all of the Veteran's remaining records in their possession.  There is no indication that there are any additional outstanding records.  

The Veteran was also afforded a fully comprehensive VA examination in October 2011.  There is no indication from the Veteran's own statements or from the recent medical evidence that the disability has significantly worsened since October 2011, and a further remand for a VA examination on this claim is not "necessary."  38 C.F.R. § 3.159(c)(4); VAOPGCPREC 11-95 (April 7, 1995).

Given the October 2011 VA examination and report, the receipt of outstanding NPRC and VA treatment records, and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its September 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria

Increased Rating

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

The Veteran's PTSD (Diagnostic Code 9411) is rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

According to the DSM-IV, a GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; a GAF between 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work). 

TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

Factual Background

The Veteran seeks an initial rating in excess of 30 percent prior to October 14, 2011, and in excess of 50 percent thereafter for his PTSD.  He also contends that his service-connected disabilities render him unemployable.  

By way of background, the Board notes that service connection for PTSD was originally awarded in a January 2006 rating decision.  A 30 percent rating was assigned, effective July 26, 2005.  The Veteran appealed this rating and in an August 2012 rating decision, the TDIU rating was increased to 50 percent, effective October 14, 2011.  The Veteran was also awarded a TDIU, effective October 14, 2011.
  
In conjunction with the claim for service connection, the Veteran was afforded a VA examination in November 2005.  During this examination, the Veteran reported current employment with significant decline in his work performance.  He reported that he is married and has been for 37 years.  He has two children and has a good relationship with them.  He endorsed a history of heavy alcohol consumption, but denied any current drug or alcohol abuse.  He denied any history of legal problems.  His current symptoms include flashbacks, change in demeanor, decline in work performance, sleep impairment, nightmares (every 4 to 6 weeks), hypervigilance, avoidance, intrusive memories, poor concentration, exaggerated startle response, and social impairment.  He advised that he does not visit his children often, even though they live in the area.  The Veteran reported that he does not participate in social events and keeps to himself.  He related that tasks take him longer to complete.  He has problems with irritability and has "blown up" before.  He tries to contain his irritability and is very concerned about work safety.  The Veteran advised that he does not receive ongoing treatment for his PTSD symptoms, but has had a few sessions at the Vet Center and planned to continue attending these sessions.

The Veteran appeared clean and neat, and demonstrated good personal hygiene.  He was pleasant and cooperative during the examination, although his mood was somewhat dysphoric.  His affect was congruent, and his thought content and processes were within normal limits.  There was no objective evidence of delusions or hallucinations, and the Veteran maintained eye contact throughout the examination.  The Veteran did not exhibit inappropriate behavior, and he denied suicidal or homicidal ideation.  He was alert and oriented in all spheres, speech was normal, and there was no evidence of gross memory loss or impairment.  The Veteran was able to perform his activities of daily living.  

The examiner diagnosed the Veteran as having PTSD, late onset, and assigned him a GAF of 55.  In summary, the examiner noted that the Veteran reports no meaningful social relationships, although he does have a good relationship with his children.  He does not engage in social activities at the office and has very few meaningful recreational pursuits.  The examiner opined that the Veteran's prognosis is guarded.  

In November 2008, the Veteran was afforded a VA General Medical Examination in response to his TDIU claim.  The Veteran reported that he retired from the Navy Civil Service in April 2006.  Since retirement, the Veteran reported waking up early, using his computer, occasionally works in his yard, watch some T.V., and gets back to his computer.  The examiner opined that with respect to his service-connected disabilities, he could do some mild sedentary employment.  In reaching this conclusion, the examiner noted that the Veteran can function around his home, is able to use a computer, and can ambulate without difficulty.  The examiner did not address the Veteran's PTSD or audiological issues in reaching his conclusion.  

The Veteran underwent a separate VA PTSD examination in November 2008, during which he reported essentially the same symptoms of PTSD as in his 2005 VA examination.  He related that he experiences these symptoms weekly to daily in frequency.  The examiner described the severity of the Veteran's PTSD symptoms as mild since his military service.  Again, the Veteran denied any current treatment for his PTSD, and contends he took an early retirement due to his PTSD symptoms.  The Veteran reported having okay relationships with his wife, children, and ex-military friends.  He tends to stay near his home.  He had no impairment of thought processes, communication, or in activities of daily living.

Mental-status examination revealed that the Veteran was well-groomed, friendly, and cooperative.  His mood appeared euthymic with restricted affect.  He denied suicidal or homicidal ideations.  The examiner opined that the Veteran's attention, memory, and judgment all appeared within normal limits.  The Veteran's psychological testing resulted in a score "very slightly above the recommended cutoff for the [PTSD] diagnosis."  The examiner indicated that this suggests the Veteran's PTSD symptoms are mild in nature.  The examiner diagnosed chronic PTSD and assigned a GAF of 65.  He opined that the Veteran's PTSD results in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but with generally satisfactory functioning.  In reaching this conclusion, the examiner pointed to the Veteran's reported anxiety and chronic sleep impairment that would likely cause occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks if he were employed.  

The examiner also opined that the Veteran's PTSD did not cause the Veteran to be unemployable.  Based upon review of the claims file and interview of the Veteran, the examiner opined that the Veteran "appears capable of being gainfully employed at a wide variety of occupations."  

In April 2010, the Veteran was afforded another VA PTSD examination, during which he reported similar symptoms and onset as in the previous VA examination.  He reported leaving his job in Cuba due to his poor performance and was unable to obtain another job in Pensacola, Florida, because of his poor evaluations.  He advised that his reputation was "going downhill pretty quick," because of his lack of concentration.  He then stated he took an early retirement.  He reported continued symptoms with sleep and nightmares, and the examiner described the Veteran's PTSD symptoms as mild to moderate in terms of severity since his last examination.  

The Veteran reported that he is still married to the same woman for 43 years and described it as "going okay."  Socially, the Veteran reported that he does not have many friends or acquaintances, but his encounters with them are okay.  He indicated that he does not get out of the house very often and mainly just watches T.V., walks his dog, and works in his yard.  He denied any substance abuse.  The examiner found no evidence of impairment of thought processes or communication, and noted that the Veteran's PTSD does not impact his activities of daily living.  

Mental-status examination showed that the Veteran was fully oriented, well-groomed, friendly, and cooperative.  His mood was found to be euthymic with a somewhat restricted affect.  He denied any suicidal or homicidal ideations.  He also denied any history of hallucinations or delusions.  The examiner opined that the Veteran's attention, memory, and judgment appeared to be within normal limits.  Objective psychiatric testing precluded a conclusive diagnosis of a mental disorder, but his response style issues were pronounced with respect to cognitive dysfunction, mood disorder, and somatic symptomatology.  The examiner confirmed the Veteran's PTSD diagnosis by history and assigned a GAF of 75, but noted this was speculative and conservative due to the results of the objective testing.  In other words, the examiner found that the current nature and severity of his mental health condition, if any, is unclear.  Therefore, the examiner indicated that the relationship with his mental health condition and his current occupational and social functioning is unclear.  The examiner found that the Veteran's reported occupational and social impairment is not adequately corroborated by any "collateral information available to the examiner."  

The Veteran was afforded a VA social and industrial survey in October 2011.  The Veteran reported that he lives with his wife of 43 years and has a good relationship with her.  He reported vising his children monthly and spends time with his grandchildren.  He advised that his hearing problems and history of ears infections caused difficulty in tracking conversations and what was being said while working.  He also endorsed equilibrium issues that can come on unexpectedly at times, and this could affect his mobility in employment situations today as he may fall over.  The Veteran indicated that his tinnitus symptoms distract him and would affect his ability to concentrate in a work environment.  He also reports that this adds to his irritability and sleep impairment, thus, making full-time employment difficult.  

During this examination, the Veteran also reported that his degenerative arthritis of the spine gives him occasional painful muscle spasms and his leg locks up.  When these flare-ups occur, he cannot walk without the help of a crutch or a cane and can last from a few days to a few weeks.  He contends this would affect his ability to be employed because it would impact his ability to be mobile.  

With regards to his PTSD, the Veteran reported the same onset of symptoms in Cuba as previously described.  He again described similar symptoms such as intrusive memories, flashbacks, nightmares, difficulty concentrating, memory problems, mood problems, and impact on his work relationships.  The Veteran indicated that his PTSD symptoms impacted his ability to work and his co-workers commented on these changes.  In other words, the Veteran contends his PTSD symptoms impacted his employment before he retired, but it would be a difficult if he was employed today.  

The social worker indicated that the Veteran was alert, normal in appearance, and answered questions in a normal and relaxed manner.  He had difficulty hearing at times today.  The Veteran advised that he does not attend support groups for Vietnam veterans because it creates more stress and reminders of friends lost in the war.  The examiner indicated that since 2001, the Veteran has become less social, more isolated, and his work suffered as well as his peer relationships.  The examiner indicated that the Veteran's attitude toward employment was good until 2002 and things became more difficulty until 2005 and 2006.  He indicated that he felt that he was denied a promotion and placed in a less significant role.  He then retired.  The examiner indicated that the Veteran retired because he felt his employment role was diminished due to his performance decline.  The Veteran also reported he is only able to sleep 3 to 4 hours per night, and his nightmares and tinnitus add to this difficulty.  

The VA social worker opined that the Veteran could not function in a work environment due to his PTSD, hearing loss, mobility problems due to back pain and equilibrium problems, sleep issues, and the combination of these issues.  In other words, he opined that the totality of the Veteran's symptoms due to his service-connected disabilities make him unable to secure and follow a substantially gainful occupation.  

The Veteran was also afforded a specific VA PTSD examination in October 2011, during which his PTSD was confirmed and he was assigned a GAF of 60.  The Veteran's history and PTSD symptoms were unchanged since the last VA examination.  The examiner opined that the Veteran's PTSD symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The VA psychiatrist opined that it is less likely than not that the Veteran is unable to secure or follow a substantially gainful occupation due to his PTSD symptoms.  In reaching this conclusion, the examiner pointed to the Veteran's current presented PTSD symptoms and level of functioning.  The psychiatrist indicated that the Veteran appears to be capable of flexibly scheduled, part-time employment with limited stress/responsibility, and minimal interaction with staff or customers.  The VA psychiatrist specifically noted that the opinion provided was based only on his mental health and not his other service-connected disabilities.  

In statements submitted by the Veteran, he has consistently reported decreased productivity at work, as well as difficulty working with others.  He testified to living an isolated life and self-medicating with a 6-pack of beer daily.  He advised that he last worked in June 2006, and contends that he would still be working but for the severity of his PTSD symptoms.  

Although the Veteran did not participate in any long-term PTSD treatment, VA treatment records show that he has PTSD with depressive features.  His GAF scores have varied from 50 to 75 during the timeframe on appeal.  

Analysis

PTSD

Upon thorough review of the evidence of record, the Board finds that preponderance of the evidence supports a finding that the Veteran's PTSD has more nearly approximated reduced reliability and productivity required for a 50 percent rating.  In other words, the Board finds that the Veteran's PTSD symptoms warrant a 50 percent rating, but no higher, for the entire timeframe on appeal.  

In this case, the Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes, however, that the symptoms and manifestations of his PTSD as shown during the numerous VA examinations and the course of his minimal outpatient treatment, as well as based on statements by the Veteran do not demonstrate a degree of disability that warrants assignment of a rating greater than 50 percent at any point during the appeal period.  See 38 C.F.R. § 4.7.  Furthermore, the symptoms and manifestations shown throughout the Veteran's treatment are generally consistent throughout the pendency of the applicable appellate time period.  For this reason, further staged ratings are not applicable.  See Fenderson, 12 Vet. App. at 119.  

Initially, the Board acknowledges the assigned GAF scores during this period range from 50 to 75, which suggests mild to moderately severe impairment of functioning.  That said, an examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned.  The percentage rating is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995); 60 Fed. Reg. 43186 (1995).

In this case, the Veteran's manifestations included anxiety, depression, flashbacks, nightmares, intrusive memories, avoidance, sleep impairment, irritability, isolation, some hypervigilance, startle response, panic attacks, lack of motivation, loss of interest, and some obsessive rituals involving checking and rechecking his property.  However, the Veteran did not exhibit regular suicidal ideation, display obsessional rituals which interfere with routine activities, spatial disorientation, exhibit illogical, obscure, or irrelevant speech, exhibit neglect for personal appearance or hygiene, or near continuous panic attacks.  The Board acknowledges that the Veteran's reported signs and symptoms included some panic attacks and depression, and that he tends to keep to himself due to his symptoms.  The Board notes, however, that the Veteran's symptoms otherwise did not prevent him from functioning independently or, as will be discussed in greater detail below, otherwise result in occupational and social impairment with deficiencies in most areas during the timeframe on appeal.

In addition, the Board has considered the Veteran's assertions that VA has overlooked the fact that he left his post-service employment at Guantanamo Bay due to reduced productivity, missed deadlines, and lack of concentration.  He contends that he then had to take a job with less duties and responsibilities because of his PTSD symptoms.  The Board has carefully considered the Veteran's contentions and has taken them into consideration with regard to his PTSD rating.  

The Board acknowledges the Veteran's competency to report his symptoms, but concludes that the medical evidence of record during the appellate time period that universally finds the Veteran to experience moderate symptoms related to his PTSD of significantly greater probative value.  Additionally, there is evidence showing that the Veteran still has a relationship with his family and generally functions fine in his surroundings.  The Board notes that when considering the Veteran's overall level of social and occupational impairment, the medical professionals have a presumed greater level of training and expertise in evaluating the severity of PTSD symptoms.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  Moreover, even if the Board were to concede that the Veteran's PTSD symptoms are sometimes severely disabling, there is no evidence to indicate that such problems adversely affected his social and occupational functioning to a significant degree as to warrant an evaluation in excess of 50 percent.  Additionally, the Veteran's symptoms have generally been consistent through the appeal period and he has credibly reported those symptoms.  

As noted above, the Board acknowledges that a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan, 16 Vet. App. at 442 (holding that without the examples noted in the rating criteria differentiating a 50 percent rating from a 70 percent rating, evaluation of the psychiatric disability for rating purposes would be extremely ambiguous).  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the Diagnostic Code, the appropriate equivalent rating should be assigned.  Id.  In this case, however, the Board concludes that the Veteran's PTSD symptoms did not cause occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as contemplated by a 70 percent rating.  Nor did the Veteran exhibit total occupational and social impairment as contemplated for a 100 percent rating.

With respect to the Veteran's occupational functioning and impairment, the Board observes the Veteran most recently worked in civil service and retired due to his declining performance alleged to be due to his PTSD symptoms.  Nevertheless, he continued to work for 5 years after his exacerbation in PTSD symptoms in 2001, albeit in less important roles.  Thus, the Board does not find that the Veteran's PTSD symptoms resulted in marked or substantial occupational impairment during the timeframe on appeal.  As such, although the Veteran may have some level of occupational impairment due to his PTSD symptoms, the Board finds that based on the Veteran's work history he did not have deficiencies in work functioning as contemplated for a 70 percent rating or total occupational impairment as contemplated for a 100 percent rating.  In this regard, the Board notes that the 50 percent rating assigned is recognition of significant industrial impairment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As to the Veteran's social functioning and impairment, the Board recognizes that the Veteran has self-limited his social activities due to his psychiatric symptoms.  Although the Veteran has certainly experienced problems due to his PTSD symptoms, such problems are contemplated in the current 50 percent rating.  Moreover, while he may limit his social interaction and has a relatively few number of friends, the record demonstrates that the Veteran did have a wife of over 40 years and has contact with his children and grandchildren.  The record shows that the Veteran reports his personal relationships as being "okay" or "good."  As such, although the Veteran may have significant social impairment due to his PTSD symptoms, the Board finds that based on the lay and medical evidence of record he did not have deficiencies in social functioning as contemplated for a 70 percent rating or total social impairment as contemplated for a 100 percent rating.

In summary, during the entire timeframe on appeal, Veteran did not have the degree of deficiencies in social or occupational functioning as contemplated for a 70 percent rating or total social and occupational impairment as contemplated for a 100 percent rating.  He certainly did have deficiencies in these areas, but the greater weight of evidence demonstrates that it was to a degree no more than contemplated by the 50 percent rating currently assigned.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he did not meet the requirements for an evaluation greater than the current, 50 percent schedular rating.  

Although the Veteran had some of the criteria for a 70 percent rating, the Board concludes his overall level of disability did not exceed his current 50 percent rating.  See Mauerhan, 16 Vet. App. at 442.  Some of the GAF scores, in this case, could support a higher rating if taken alone.  However, the actual reported symptoms and manifestations repeatedly noted in the record are commensurate with the degree of social and industrial impairment required for the assignment of the current 50 percent disability evaluation.  The Veteran's speech has not been illogical, obscure or irrelevant.  He has not been in a near-continuous state of panic or disorientation.  He has not experienced hallucinations or delusions.  He has exhibited some concentration and memory problems, but his thought processes and communication have been overall logical and coherent.  He has not exhibited inappropriate behavior and his personal hygiene has been appropriate.  He has had some social impairment, but he continues to be in contact with his family.  Again, in determining that a rating in excess of 50 percent is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria, but concludes that the Veteran's level of social and occupational impairment does not warrant a rating in excess of the currently assigned 50 percent rating at any time during the appeal period. 

In sum, the Board finds reasonable doubt and assigns the Veteran a 50 percent rating for his PTSD for the entire timeframe on appeal.  The Board has considered the Veteran's claim and the lay and medical evidence, but concludes the preponderance of the evidence is against granting a rating in excess of 50 percent for PTSD, and thus, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

TDIU

The Veteran contends that his service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  

As noted above, a TDIU was granted in an August 2012 rating decision, effective October 14, 2011.  Nevertheless, the issue of whether he is entitled to a TDIU prior to that time is still before the Board.  For the reasons discussed below, the Board finds that the Veteran is entitled to a TDIU prior to October 14, 2011.  

As shown above, the Board has increased the Veteran's PTSD rating prior to October 14, 2011, to 50 percent disabling.  Prior to October 14, 2011, the Veteran's service-connected disabilities included:  PTSD, 50 percent; degenerative disc disease 10 percent; chronic left ear otitis media, 10 percent; tinnitus, 10 percent; and bilateral hearing loss, 10 percent.  His combined rating was 70 percent.  As such, he met the schedular criteria for the grant of a TDIU beginning July 26, 2005.  Thus, the main question before the Board is whether the Veteran's service-connected disabilities alone rendered him unable to obtain substantially gainful employment.  

Based on the October 2011 social and industrial survey performed by a VA social worker, the record clearly shows that the Veteran cannot obtain or maintain employment due to the combination of his service-connected disabilities.  The social worker generally described the Veteran's symptoms of all his service-connected disabilities as being relatively consistent during the appeal period.  The social worker provided a very detailed rationale following review of the claims file and personal interview of the Veteran.  

The Board notes that the Veteran has competently and credibly reported the impact his PTSD symptoms had on his work relationships in the past.  He also has reported significant interference of his hearing problems, tinnitus, and equilibrium problems with his employment.  The Board finds this lay evidence probative as to the issue of the Veteran's occupational impairment in general.  Moreover, the October 2011 VA examiner found the Veteran to be unemployable due to the combination of his service-connected disabilities.   

As such, the Board finds that the Veteran is entitled to TDIU prior to October 14, 2011.  The Board has not specified an effective date for the grant of TDIU, because it is unclear from the record as to when the Veteran was last employed.  In his October 2008 TDIU claim, he indicates he last worked in August 2006.  During his November 2008 VA examination, he reported that he last worked in April 2006.  As such, the RO upon implementation of this rating is tasked with assigning an effective date for TDIU from the day after he last worked.  

The benefit of the doubt rule is therefore for application for this timeframe.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to symptoms (described above) that he experiences.  Specifically, the Veteran primarily reports reexperiencing, isolation, sleep impairment, avoidance, etc.  The current 50 percent rating under Diagnostic Code 9411 and is specific for such symptomatology.  Thus, the Veteran's current schedular rating is adequate to fully compensate him for his PTSD rating on appeal. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

For the entire timeframe on appeal, a 50 percent rating, but no higher, for PTSD is granted.  

Prior to October 14, 2011, a TDIU is granted.  




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


